       Case 19-26350            Doc 17       Filed 11/15/19 Entered 11/15/19 10:43:52                        Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: James A Zimmer                                            )            Chapter 13
                                                                 )            Case No. 19 B 26350
         Debtor(s)                                               )            Judge Deborah L. Thorne

                                                      Notice of Motion

     James A Zimmer                                                           Debtor A ttorney: Cutler & A s s ociates Ltd
     1101 Oakton St.                                                          via Clerk's ECF noticing procedures
     Evanston, IL 60202


                                                                              >   Dirksen Federal Building
On December 11, 2019 at 10:30 am, I will appear at the location listed to     >   219 South Dearborn
the right, and present this motion.                                           >   Courtroom 613
                                                                              >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Saturday, November 16, 2019.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 09/18/2019.

2. The debtor has failed to amend the plan to provide a general unsecured creditor dividend of 100% plus interest as
   required by his equity in real estate.

3. The debtor has failed to amend schedule I to correctly list his income.

4.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
